NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               TINA V., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, L.C., B.C., Appellees.

                              No. 1 CA-JV 18-0148
                                FILED 10-25-2018


            Appeal from the Superior Court in Yavapai County
                         No. P1300JD201600055
                 The Honorable Anna C. Young, Judge

                                   AFFIRMED


                                    COUNSEL

Law Office of Florence M. Bruemmer, PC, Anthem
By Florence M. Bruemmer
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Laura J. Huff
Counsel for Appellee Department of Child Safety
                          TINA V. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Kenton D. Jones and Judge David D. Weinzweig joined.


S W A N N, Judge:

¶1           This is an appeal from an order severing parental rights. We
affirm because reasonable evidence supports the severance order.

                FACTS AND PROCEDURAL HISTORY

¶2           Tina V. (“Mother”) and David C. (“Father”) are the biological
parents of minor children L.C. and B.C. (collectively, “Children”).1

¶3            In August 2016, after Father’s arrest for domestic violence
against Mother (among other things) and Mother’s arrest for aggravated
driving under the influence, the Department of Child Safety removed the
Children from their parents’ care. The Department also found that the
family was living in a musty and trash-strewn recreational vehicle with an
inoperable water pump, a leaky roof, and multiple animals. Mother
admitted to improper use of psychiatric medication as well as illegal drug
use, and the Department discovered that she had a history of substance-
abuse problems, mental-health problems, and domestic violence with
Father.

¶4           The Department offered Mother substance-abuse treatment
and education, random urinalysis, behavioral-health treatment, counseling,
domestic-violence education, a psychological evaluation, medication
monitoring, parenting classes, parent-aide services and supervised visits
with L.C., and therapeutic visits and visit coaching with B.C., who has
special behavioral-health needs.

¶5            Mother participated in services. But her test results showed
inconsistent and often excessive use of prescribed drugs over 16 months of
random urinalysis. She also missed multiple tests, once tested positive for



1     Father’s parental rights were severed but he is not a party to this
appeal.


                                     2
                          TINA V. v. DCS, et al.
                          Decision of the Court

excessive alcohol, and sometimes failed to provide urine samples in a
manner compliant with the collection facilities’ requirements.

¶6            The Department reported in July 2017 that Mother had
admitted not taking her psychiatric medications as prescribed. Mother then
made similar admissions in November 2017, several months after reports
that Mother appeared heavily medicated at two visits. Mother failed to
participate in counseling during the same period.

¶7            Mother and Father continued to live in the recreational
vehicle, moving it between parking lots and staying in motels or with
friends during colder weather, until the vehicle was impounded in August
2017. Around the same time, Father was placed in housing for the seriously
mentally ill and reported that Mother had told him he did not need to take
his psychiatric medication. Mother soon had Father discharged to move
out of county, in violation of his probation conditions. He was
subsequently incarcerated, a situation for which Mother refused to
acknowledge any responsibility. Mother also refused to acknowledge
domestic violence in her relationship with Father.

¶8             The Department moved to sever Mother’s relationship with
the Children in November 2017. Mother, with the support of her guardian
ad litem, requested a “paper trial” and stipulated to the Department’s
exhibits. The court questioned Mother and determined that her waiver of
trial rights was knowing, intelligent, and voluntary. The court then granted
Mother’s request to be excused from the trial. Her counsel and guardian ad
litem remained and were afforded the opportunity to cross-examine the
Department’s sole witness, the case manager.

¶9             The case manager testified to the following. The Children
were adoptable teenagers. L.C. had no opinion regarding the case plan, but
expressed happiness and a desire to remain with her adoptive
grandparental placement. And though the grandparents had previously
been unable to maintain B.C. in their home because of his behavioral-health
issues, they remained willing to adopt B.C. once he was ready to leave his
therapeutic placement, which had offered to provide continuing support.
The grandparents had remained in contact with B.C. and experienced
increasingly positive visits with him. While upset about not knowing his
future, B.C. said he did not want to disappoint his parents by “choos[ing] a
side.” Evidence established that B.C. experienced increased anxiety on
several occasions after having contact with Mother, as well as after she
cancelled visits on short notice.




                                     3
                             TINA V. v. DCS, et al.
                             Decision of the Court

¶10           Mother’s counsel submitted a written closing argument that
included Mother’s statements. Mother wrote that she loved the Children,
had tried to participate in all services, did not drink, was not “messed up
on medication,” had a stable living situation, and would be able to purchase
a home once she received back pay.

¶11          The court severed Mother’s parental rights to the Children
under A.R.S. § 8-533(B)(2), (B)(3), and (B)(8)(c). Mother appeals.

                                 DISCUSSION

¶12             Mother contends that the Department failed to present
sufficient evidence to support termination of her parental rights. To sever
a parent-child relationship, the juvenile court must find by clear and
convincing evidence at least one of the grounds set forth in A.R.S. § 8-
533(B), and the court must find by a preponderance of the evidence that
severance is in the child’s best interests. Kent K. v. Bobby M., 210 Ariz. 279,
288, ¶ 41 (2005); Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12
(2000). We accept the court’s findings of fact unless they are not supported
by any reasonable evidence, and we will affirm the severance order unless
it is clearly erroneous. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280,
¶ 4 (App. 2002). We hold that reasonable evidence supports the juvenile
court’s severance of Mother’s parental rights under A.R.S. § 8-533(B)(8)(c).2

¶13           Severance under § 8-533(B)(8)(c) requires proof that a child
has been in out-of-home placement for a cumulative total period of at least
15 months, the Department has made a diligent effort to provide
appropriate reunification services, the parent has been unable to remedy
the circumstances that cause the child to be in an out-of-home placement,
and a substantial likelihood exists that the parent will not be capable of
exercising proper and effective parental care and control in the near future.
The circumstances that cause the child to be in an out-of-home placement
are those “‘existing at the time of the severance’ that prevent a parent from
being able to appropriately provide for his or her children.” Marina P. v.
Ariz. Dep’t of Econ. Sec., 214 Ariz. 326, 330, ¶ 22 (App. 2007) (citation
omitted).



2      We therefore do not address whether the evidence also supported
severance under § 8-533(B)(2) and (B)(3). See Jesus M., 203 Ariz. at 280,
¶ 3 (“If clear and convincing evidence supports any one of the statutory
grounds on which the juvenile court ordered severance, we need not
address claims pertaining to the other grounds.”).


                                        4
                            TINA V. v. DCS, et al.
                            Decision of the Court

¶14           The record shows that the Children were in out-of-home
placement for at least 15 months, during which time the Department
offered Mother appropriate reunification services. Throughout the removal
period, including during the period immediately preceding the severance
trial, Mother missed urinalysis tests and provided samples that showed
inconsistent and abusive use of her prescribed psychiatric medications.
Further, she admitted to the Department several times that she was not
taking her medications as prescribed. Mother’s continued inability to
manage her prescription drug use was by itself sufficient to show that she
had been unable to remedy the circumstances that caused the Children to
be in out-of-home placements, and that it was substantially likely she
would be incapable of exercising proper and effective parental care and
control in the near future.

¶15           We further hold that reasonable evidence supports the
juvenile court’s determination that severance of Mother’s parental rights
served the Children’s best interests. In considering a child’s best interests,
the juvenile court must determine whether, based upon the totality of the
evidence, the child would benefit from severance or be harmed by
continuation of the parent-child relationship. Alma S. v. Dep’t of Child Safety,
245 Ariz. 146, 150–51, ¶ 13 (2018). Relevant factors include whether the
child would be at risk of abuse or neglect if placed in the parent’s care,
whether the child’s existing placement is meeting the child’s needs,
whether the child is adoptable, and whether an adoptive placement is
immediately available. Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373,
383, ¶ 30 (App. 2010); Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231,
238, ¶ 27 (App. 2011); Linda V. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 76, 80,
¶ 17 (App. 2005).

¶16          Mother’s sustained misuse and abuse of her psychiatric
medication established with substantial likelihood her continued inability
to safely and successfully parent the Children. Further, the evidence
established not only the Children’s adoptability, but also the existence of an
appropriate adoptive placement, L.C.’s desire to remain with the
placement, B.C.’s need for certainty, and Mother’s exacerbation of B.C.’s
anxiety.




                                       5
                         TINA V. v. DCS, et al.
                         Decision of the Court

                            CONCLUSION

¶17         Reasonable evidence supports the juvenile court’s severance
order. We therefore affirm.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      6